DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment and written response filed 01/11/2021 have been entered and considered.
Claims 1, 3, 8, 10, 15 and 17 have been amended.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see remarks, filed 01/11/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, Kaloyeros et al (U.S. Publication No. 2018/0286239 A1), teaches a system that receives image data from at least one provider such as a drone, on-board vision system, fixed camera, satellite, wearable, smart phone, etc.; processes the image data to identify congestion-based information such as parking spot availability, standby location information, traffic flow information, and line waiting time information; and outputs the information to devices and applications. Kaloyeros further teaches collecting image data of identified objects, such as cars, from the providers and storing the collected image data with time, location and traffic flow information on a block chain 116 through a block chain interface 110.

Claims 2-7 are dependent upon claim 1.
Claims 9-14 are dependent upon claim 8.
Claims 16-20 are dependent upon claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/            Primary Examiner, Art Unit 2667